Case 18-12012-LSS Doc 282 Filed 11/02/18 Page 1 013

UN|TED STATES BANKRUPTCY COURT

D|STF||CT OF DELAWARE
ln re:
OPEN FiOAD F|LMS, LLC1 et al., CASE NO. 18-12012-LSS
Debtors. Chapter 11
l

 

Yl_.lS CHEF, LLC’S OBJECTlON TO PROPOSED CUF|E AMOUNT
Sous Chef, LLC, (“Sous Chef“), by and through undersigned counsel, hereby
objects (the “Objection") to the Debtors’ Notice of Propcsed Assumptr'on and
Assignment of Executory Ccntracts and Unexpired Leases [Docket No. 172] and the
Schedute ofAmended Cures [Docket No. 248] (co|lective|y, the “Cure Notices”). ln
support of this Objection, Sous Chet respectfully represents as follows:
BACKGROUND

1. On September 6, 2018 (“Petition Date”), the above-captioned debtors
(“Debtors”), filed voluntary petitions for relief under Chapter 11 of Tit|e 11 01 the
United States Code ("Ban|<ruptcy Code").

2. On the Petition Date, Debtors filed a motion (“Saie |Vlotion”) seeking
this Court’s approval of the sale of substantially all of their assets (“Sale“) and related
bid procedures The Court has already entered orders approving, and amending,
bid procedures relating to the Sale. A hearing on the Sale Motion is currently
scheduled for November 9“‘.

3. Sous Chet and the Debtors are parties to a Distribution Fiights
Acquisition Agreernent dated May 20, 203 and an Amendment No. 1 to Agreement
dated February 14, 2014 (collectively, the “Distribution Agreernent”). The Cure
Notices identify the Distribution Agreement as a contract potentially to be assumed

and assigned to the buyer under the Sale. The Cure Notices list a cure amount of

Case 18-12012-LSS Doc 282 Filed 11/02/18 Page 2 013

$108,512.00 in connection with the Distrlbution Agreement.

QB.J.EQI|Q.N.AND_BE§EBMAILQN_QF_B]§.I:|IS

4. Sous Chef objects to the cure amount set forth in the Cure Notices. The
actual amount necessary to cure the Distribution Agreement is $7,500,000.00.

5. On Apri| 23, 2018, Sous Chef wrote to the Debtors, through counsei,
demanded arbitration as described in the Distribution Agreement and further outlined
the factual basis for its claims of breach of contract, negligence and fraud against the
Debtors.

6. The arbitration terms of the Distribution Agreement called for the parties
to utilize the services of JAMS as the alternative dispute resolution provider and in

accordance with such terms, Sous Chef instituted the arbitration proceedings

7. JANIS assigned the case Fieference Number 1460004689.

8. Debtors commenced these bankruptcy cases prior to any hearing before
JAMS.

9. Sous Chef reserves all rights, remedies, claims and defenses in

connection with the Distribution Agreement, the Sa|e and the Cure Notices.

[Remainder of page intentionally biank]

Case 18-12012-LSS Doc 282 Filed 11/02/18 Page 3 013

WHEREFOI'-IE1 Sous Chef respectfully requests that this Court enter an
Order denying the Sa|e Motion insofar as it seeks any relief inconsistent with the

foregoing, and for such other and further relief as the Court deems to be just and

equitab|e.

Dated: November 2, 2018

/s/ Ma F. Ca|owa
Buchanan lngerso|l & |-`iooney PC

Mary F. Ca|oway (No. 3059)

919 North Market Street, Suite 1500
Wi|mington, De|aware 19801~3046
Te|ephone: (302) 552-4200
Marv.ca|owav@bioc.com

Counse| for Sous Chef, LLC

